       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 1 of 23



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

Roscoe Rhodes,                                 )
                                               )
               Plaintiff,                      )
       v.                                      )       CIV. ACT. NO. ______________
                                               )
Correct Care Solutions, LLC , or the           )
correct name of the business or corporation    )
that owns or controls the company that         )
provides the employees and contractors         )
who work(ed) at the Augusta Richmond           )
County jail during 2016 to the present,        )
and its successors and assigns, as a private   )
company and operating under color of law,      )
                                               )
Correctional Medical Group Companies,          )
                                               )
Dr. Rogers, and/or any other John Doe          )
Physician or Physicians, who supervised        )
the medical staff as an employee or conthe     )
sued individually and who WHO ARE              )
Augusta-Richmond County, Georgia               )
                                               )
John and Jane Doe Supervisor(s)/               )
Administrator whose true identity number       )
and title are not known,                       )
                                               )
John or Jane Does who fill roles with titles   )
Like Regional Manager, Health Services         )
Administrator, Clinical Coordinator,           )
Director of Nursing, Assistant Director        )
Of Nursing and Mental Health Director,         )
                                               )
Alisha Turvey, LPN,                            )
                                               )
Bevelyn Coping,                                )
                                               )
Chenis Turman, RN,                             )
                                               )
Cynthia Witcher, LPN,                          )
                                               )
Eunice Lowe,                                   )
                                               )

                                                   1
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 2 of 23



Jerrio Wallace, RN,                          )
                                             )
Kimberly Cunningham, RN,                     )
                                             )
Kenya Ervin, LPN,                            )
                                             )
Kaydeen Porter, LPN,                         )
                                             )
Patricia White,                              )
                                             )
Rochelle Larry, LPN,                         )
                                             )
Shedericka Edwards,                          )
                                             )
Teresa Leslie, LPN,                          )
                                             )
Willie Baldwin, LPN,                         )
                                             )
Augusta Richmond County,                     )
                                             )
Mayor Hardy Davis in his Official            )
Capacity,                                    )
                                             )
Sheriff Richard Roundtree Individually       )
And in his Official Capacity and as          )
Policy Maker,                                )
                                             )
Chief Jailer or Administrator                )
Richmond County Sheriff’s                    )
Department                                   )
                                             )
                 Defendants.                 )
_                                            )

                                          COMPLAINT

       COMES NOW, Plaintiff, Roscoe Rhodes, who shows the Court the following:

                                      Jurisdiction and Venue

1.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3)

because this action asserts a deprivation of one or more federal constitutional rights through 42

U.S.C. § 1983.



                                                 2
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 3 of 23



2.      The Civil Rights Act of 1871, 42 U.S.C. § 1983, provides that any “person who, under

color of [law] … subjects, or causes to be subjected, any [person] … to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws shall be liable to the party

injured…” for the injuries caused.

3.     This Complaint also asserts supplemental state claims under 28 U.S.C. § 1367.

4.     Venue is proper within the Augusta Division because the challenged incident occurred

when Plaintiff was detained in the Augusta-Richmond County Jail, known as the Charles B.

Webster Detention Center, 1941 Phinizy Road, Augusta, GA 30906.

                              Parties and Mixed Factual Allegations

       The Medical Records Show Medical Care Deliberately Indifferent to Serious
       Medical Need for a Prolonged Period, Amounting to a Custom and Practice,
       Where Policy Contributed to the Indifference, by Indifferent Supervision,
       Including by Policymakers, Down to Line Medical Providers, Applicable to All
       Counts – Means People Did Not Sign off on their Own indifference – Making it
       Difficult to Name Individuals With Hands On, Specific Indifference – Where
       the Predominant Cause of Injury is Cost-Driven Deliberately Indifferent Care.

5.     Mr. Rhodes’ medical records, that were provided after a request of the same from

Augusta-Richmond County Sheriff’s Department, do not give the identification of those who

failed, refused or decided not to provide ordered medical treatment and medication for asthma,

hypertension and diabetes, nor mention that cost may have been a driver, versus a medical

consideration, during his month-long jailing, beginning in mid-November, during which the

medication was erratically provided, and breathing treatments that were necessary, with close

monitoring, that involved using an atomizer machine several times daily as needed, were rarely

provided, that resulted in Rhodes suffering serious asthma attack on December 21, 2016, an

emergency hospitalization to the ICU, a loss of 36% of lung function and cognitive injury due to

the lack of oxygen.



                                                 3
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 4 of 23



6.     The problem with naming parties is that the medical records do not reflect who decided

not to give needed medication and breathing treatments.

7.     The deliberately indifferent care over a month, and almost daily issues with ignoring

complaints about problems breathing to medical personnel, who Rhodes a cannot identify by

name, show a plausible custom of indifference, rather than a case of a single incident of just one

or several days.

8.     The medical records reflect that HCTZ was recorded as being administered at the jail on

Dec. 21, 22, 23 and 25, but Rhodes was already in the hospital.

9.     The same was true of the records for Norvasc, indicating the jail provided it the 21st, 22nd,

and 23rd.

10.    The discussion of the facts of two other detainees, John Lee (¶83-97) and Morgan

Mizelle (¶ 98-125) also show a prolonged withholding of medication and disregard of symptoms

that persisted for such a long time that even a lay person would recognize that professional

medical attention was need for the apparently serious condition, and their record make it difficult

to point out how each person played a role in the indifferent treatment day-to-day-to-day for

months on end.

                                              Parties

11.     Plaintiff Roscoe Rhodes, a competent adult, brings this action for deprivation of the

federal right to be free from medical treatment that is provided with deliberate indifference to

known need causing injury and creating a substantial risk of serious injury, actionable under 42

U.S.C. § 1983, and state claims of medical malpractice, as supplemental state claims under 28

U.S.C. § 1367.




                                                 4
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 5 of 23



12.     Defendant Correct Care Solutions, LLC, is sued for actions taken under color of law, as

a corporation registered in Georgia, that had a contract or agreement with the Defendant

Augusta-Richmond County, where the County has a duty under federal Constitution and the

Constitution of the State of Georgia to provide medical care for detainees and inmates in the

custody of Augusta Richmond County whereby Correct Care Solutions was under a contract to

provide medical care for the detainees and inmates in the Augusta-Richmond County Jail for a

fee, and did so by providing employees and contractors who were to provide medical care

consistent with the law.

13.    Upon information and belief Correct Care Solution, LLC just joined with Correctional

Medial Group Companies, several moths ago, so Plaintiff is without sufficient information to be

any more particular than that.

14.    Correct Care Solutions, LLC, may not be the appropriate name of the entity that owns or

controls the employees and contractors who provided medical care to the inmates and detainees

at the Augusta Richmond County Jail during the period of 2016 to the present under an

agreement or contract with the County, but to the extent another named entity or successor

provided medical care for detainees and inmates in the Augusta Richmond County Jail at the

material time of Plaintiff’s incarceration in 2016, it is Plaintiff’s intent to sue the company or

persons who owned the business that had the contract or agreement with the County to provide

medical care for the detainees and inmates of the Augusta Richmond County Jail during the

period of 2016, pursuant to the County’s non-delegable duty to provide medical care.

15.    Correct Care Solutions, LLC also does business within the State of Georgia at 2985

Gordy Parkway, 1st Floor, Marietta, GA 30066, and the registered agent for purposes of service,

Correct Care Solutions, LLC, according to the Georgia Secretary of State website on November



                                                  5
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 6 of 23



20, 2018, is Corporate Creations Network Inc., with a physical address of 2985 Gordy Parkway,

1st Floor, Marietta, GA 30066.

16.    In the state claim against Defendant Correct Care Solutions, LLC, alleging medical

malpractice, it is sued for the actions and refusals to act of its agents, who by contract or

agreement were supposed to provide medical care and medicine to inmates and detainees of the

Augusta-Richmond County jail, for which Correct Care Solutions is vicariously liable, for

individual acts and the prolonged and repeated refusals to provide medication and treatment

ordered by physicians, decisions to take easier but less efficacious courses of treatment or care,

and by treatment that is so cursory as to amount deliberately indifferent treatment or no treatment

at all, that caused substantial risk and injury to numerous detainees and inmates, beginning in at

least 2016 and continuing forward through at least 2017, if not longer, including Plaintiff when

he was at the jail in November and December 2016.

17.    In the federal claims against Defendant Correct Care Solutions, LLC, it is used for the

prolonged, repeated acts of medical negligence and gross negligence amounting to deliberate

indifference to serious medical need by its agents, employees and contractors, amounting to a

custom, or practice, or policies infused with and causing deliberate indifference to serious

medical need, causing substantial risk and injury to Plaintiff and other detainees and inmates,

beginning in at least 2016 and continuing forward through to the present.

18.    Defendant Correct Care Solutions, LLC is sued individually and jointly, and for actions

taken in conspiracy with one or more defendant officers individually and/or in their individual

and official capacity.

19.    Dr. Michael Rogers is a physician whose actions and inaction played a role in Rhodes’

treatment associated with Correct Care Solutions, who is listed on the medical records from



                                                  6
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 7 of 23



Correct Care as having ordered certain medications early in Rhode’s detention as “Ordering

Provider,” where by law only physicians can write prescriptions, as “Requesting Provider” on

the 12/21/16 ER referral, and as “Dr.” on another document about the referral of Plaintiff to the

ER on 12/21/16 for the asthma attack.

20.    Defendant Dr. Rogers, worked as an employee of, or contractor for or agent of Correct

Care Solutions, LLC., who is sued for medical malpractice under state law, and in an individual

and official capacity for action and inaction under color of law in causing the deprivation of one

or more federal rights of Plaintiff Rhodes, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

21.     Dr. Rogers is sued for actions taken under color of law as a policy maker who made final

medical decisions that were deliberately indifferent to the needs of Rhodes and others detained at

the Charles B. Webster Detention Center during the material period, and in the alternative he is

sued as the ultimate policy maker and supervisor over deliberately indifferent failed supervision,

as to whether on a day-to-day basis the subordinate agents of Correct Care Solutions were

providing care that was negligent and or deliberately indifferent to serious medical needs, by the

prolonged and repeated acts of one or more individuals, pursuant to what amounted to a practice

and custom of the provision of medical care that was deliberately indifferent to the known

serious medical needs of those detained at the Charles B. Webster Detention Center during the

period of 2015 and forward, where those customs, practices and policies, left uncorrected

because of prolonged failed supervision, caused the complained of injuries herein.

22.    Defendant John or Jane Doe supervisor(s)/administrator(s) whose true identity, number

and title are not known to Plaintiff, but whose identity and title are known to Defendant Correct

Care Solutions, LLC, and their agents, and who were responsible for supervising subordinate



                                                  7
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 8 of 23



medical personnel, and for making medical decisions about detainees, who played a role in

causing or implementing customs, policies or practices, whereby expensive medications and

treatments are denied to detainees and inmates like Plaintiff, and others similarly situated who

need medication or treatments that are expensive, but that one or more of the Defendants has

decided will not be provided; or in the alternative, the named individual Defendants may be

refusing or failing to provide medication that should have been provided.

23.     Plaintiff sues the Doe supervisors for action taken under color of law in their individual

capacity, except as to those supervisors who in their official capacities, de facto or de jure,

functionally or by title, alone or in conjunction with others, became final policy makers about the

provision of medical care or treatment, driven by cost versus medical need.

24.     Based on the experience of other lawyers in prior litigation with Defendant Correct Care

Solutions, and information they have learned in litigation, the titles of person, who are not

doctors, but who are assigned by policy practice and custom, and are allowed to make decisions

that are cost-driven, not consistent with doctor’s orders, known need for medical treatment and

that were likely to create a substantial risk of serious medical need when, as was the case here

during 2016, when carried out over a prolonged period, causing undue delay in treatment,

causing injury, are: Regional Manager (generally not on site), Health Services Administrator,

Clinical Coordinator, DON or Director of Nursing, Assistant Director of Nursing, and Mental

Health Director, and other titles not yet known, and known to Defendants, including one or more

agents of the Sheriff’s Department, where a summons needs to issue as to John or Jane Doe(s),

as to the aforementioned titles, or similar titles.

25.     The names, identity and number of the supervisors referred to in the paragraph are not

known to Plaintiff, but are known the Defendants.



                                                      8
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 9 of 23



26.    Defendant Alisha Turvey, LPN, (Def. Turvey), is an LPN who worked as an employee

of, or contractor for Correct Care Solutions, LLC., who is sued for medical malpractice under

state law, and for action and inaction under color of law in causing the deprivation of one or

more federal rights of Plaintiff Rhodes in an individual capacity, and for actions taken in

conspiracy with one or more persons individually and/or in their official capacity.

27.    Defendant Bevelyn Coping, (Def. Coping) is an employee of, or contractor for Correct

Care Solutions, LLC. Def., who is sued for medical malpractice under state law, and for action

and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

28.    Defendant Chenise Turman, RN (Def. Nurse Turman) is a Nurse who worked as an

employee of or contractor for Def. Correct Care Solutions, LLC., who is sued for medical

malpractice under state law, and for action and inaction under color of law in causing the

deprivation of one or more federal rights of Plaintiff Rhodes in an individual capacity, and for

actions taken in conspiracy with one or more persons individually and/or in their official

capacity.

29.    Defendant Cynthia Witcher, is an LPN, who worked as an employee of or contractor for

Def. Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

30.    Defendant Eunice Lowe, who worked as an employee of or contractor for Def. Correct

Care Solutions, LLC., who is sued for medical malpractice under state law, and for action and



                                                  9
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 10 of 23



inaction under color of law in causing the deprivation of one or more federal rights of Plaintiff

Rhodes in an individual capacity, and for actions taken in conspiracy with one or more persons

individually and/or in their official capacity.

31.    Defendant Jerio Wallace, RN, who worked as an employee of or contractor for Def.

Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

32.    Defendant Kimberly Cunningham, RN, who worked as an employee of or contractor for

Def. Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

33.    Defendant Kenya Ervin, LPN who worked as an employee of or contractor for Def.

Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

34.    Defendant Kaydeen Porter LPN who worked as an employee of or contractor for Def.

Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.



                                                  10
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 11 of 23



35.    Defendant Patricia White who worked as an employee of or contractor for Def. Correct

Care Solutions, LLC., who is sued for medical malpractice under state law, and for action and

inaction under color of law in causing the deprivation of one or more federal rights of Plaintiff

Rhodes in an individual capacity, and for actions taken in conspiracy with one or more persons

individually and/or in their official capacity.

36.    Defendant Rochelle Larry LPN, who worked as an employee of or contractor for Def.

Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

37.    Defendant Shedericka Edwards who worked as an employee of or contractor for Def.

Correct Care Solutions, LLC., who is sued for medical malpractice under state law, and for

action and inaction under color of law in causing the deprivation of one or more federal rights of

Plaintiff Rhodes in an individual capacity, and for actions taken in conspiracy with one or more

persons individually and/or in their official capacity.

38.    Defendant Teresa Leslie who worked as an employee of or contractor for Def. Correct

Care Solutions, LLC., who is sued for medical malpractice under state law, and for action and

inaction under color of law in causing the deprivation of one or more federal rights of Plaintiff

Rhodes in an individual capacity, and for actions taken in conspiracy with one or more persons

individually and/or in their official capacity.

39.    Defendant Willie Baldwin who worked as an employee of or contractor for Def. Correct

Care Solutions, LLC., who is sued for medical malpractice under state law, and for action and

inaction under color of law in causing the deprivation of one or more federal rights of Plaintiff



                                                  11
        Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 12 of 23



Rhodes in an individual capacity, and for actions taken in conspiracy with one or more persons

individually and/or in their official capacity.

40.      Defendant Augusta-Richmond County is sued for failing in its duty to provide medical

treatment that is not inhumane and for having policies practices and customs of a delivery of

medicine and medical care by its agent that are deliberately indifferent to the serious medical

needs of the detainees and inmates such as Plaintiff Rhodes during the period 2016 to present

when Correct Care Solutions was providing medical care.

41.      Defendant Augusta-Richmond County is sued through its mayor Hardy Davis in his

official capacity and the sheriff Richard Rountree in his official capacity for the deliberately

indifferent medical care provided to detainees and inmates, like Plaintiff, during the period 2016

to present when Correct Care Solutions was providing medical care.

42.      Defendant Augusta Richmond County Sheriff Richard Rountree is also sued in his

individual capacity for actions and inactions taken under color of law as a policymaker in the

area of medical care and supervisor over the jail he knew or should have known of the

deliberately indifferent medical care that was being provided to the detainees and inmates like

Plaintiff, during the period 2016 to present when Correct Care Solutions was providing medical

care.

43.      Defendant Chief jailer or jail administrator, whose name and number are not presently

known to Plaintiff, who held the position that functioned as the policymaker with oversight for

the provision of medical care at the Augusta-Richmond County Jail, by deputies or medical

personnel of Augusta of Richmond County, or by agents of the medical contractor, Correct Care

Solutions, LLC, is sued individually and in his official policymaking capacity for actions taken

and refused to be taken under color of law and for failure to supervise in a way that was not



                                                  12
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 13 of 23



deliberately indifferent to facts which he knew or should have known had he or she been acting

as a reasonably objective supervisor over jail medical administration.

44.    All Defendants are sued individually and jointly, and for acting in conspiracy with one

another.

                                               Facts

45.    Plaintiff Roscoe Rhodes

46.    As of November 2016, Roscoe Rhodes was 60 years old, and since 2001 has been in the

medical care of Dr. James K. Smith, Pulmonary Chief, at the Charlie Norwood VA in Augusta.

47.    Dr. Smith has been treating Rhodes for asthma, and physicians at the VA also treat

Rhodes’ hypertension and deep vein thrombosis.

48.    Prior to 2001 Rhodes was hospitalized at least once a year for a lung related issue, but

after Rhodes began seeing Dr. Smith in 2001, Rhodes has had few hospitalizations related to

asthma and his lung functioning has remained fairly steady, subject to some age related

diminution.

49.    On November 18, 2016, Mr. Rhodes was incarcerated for a failure to appear on a DUI

charge at Charles B. Webster Detention Center, in Augusta, which is the jail for Augusta-

Richmond County.

50.        Rhodes’ serious medical conditions of asthma, hypertension and diabetes were under

control in November 2016 when he entered the Augusta-Richmond County jail.

51.    For many years, Rhodes was treated by Dr. Smith at the VA for his asthma, “rather brittle

asthma,” and chronic obstructive pulmonary disease.

52.    Prior to 2001, and Dr. Smith’s involvement, Rhodes was admitted yearly due to asthma.




                                                13
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 14 of 23



53.    Since beginning with Dr. Smith, in 2001, he had only one hospitalization for lung related

disease.

54.    Other Doctors at the VA treated the diabetes and hypertension.

55.    According to the records there was an extensive intake health screening

56.    The asthma attack required an emergency hospitalization where he required CPR

resuscitation and mechanical ventilation.

57.    He was released from the hospital on December 31, 2016.

58.    A short time later he went to the VA, and Dr. Smith, his long-time doctor for asthma,

whose treatment of Rhodes had the asthma under control, noted that Rhodes suffered a

substantial worsening of his lung functioning, reporting a reduction in lung volume of 36%.

59.    Dr. Smith noted cognitive issues, and referred Mr. Rhodes for neuropsychological testing

by Debra Pierce, Ph.D., who found cognitive diminution, which she attributes to atoxia, which

was caused by the asthma attack that prevented adequate oxygen from getting to his brain.

60.    The asthma attack, was caused by the medical indifference and negligence caused by

Correct Care Solutions, its agents and policymakers, its practices and customs during the month

of indifferent medical treatment.

61.    Each of Rhodes’ medical conditions asthma, hypertension and deep vein thrombosis

presents a serious medical such that if there is undue or material delay in treating these

conditions poses a substantial risk of serious harm.

62.    Lay persons and jailers with basic medical training for jailer, and any objective health

care provider trained to work in jails or hospitals would know, that if asthma goes untreated

without regular mediation and breathing treatment if ordered, that poses a substantial risk of




                                                 14
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 15 of 23



serious of harm of an asthma attack, which is recognized by anyone as sever breathing

difficulties.

63.     Any one knows that breathing difficulties can result in a lack of oxygen.

64.     Anyone knows that inadequate oxygen, from breathing difficulties, whether from

smothering, drowning, choking or some medical condition, even for a short period, can result is

brain damage.

65.     Rhodes’ asthma had been diagnosed by physicians and the physician mandated treatment.

66.     The Defendants County, Sheriff and Chief jailer are responsible to ensure that persons

detained in the Charles B. Webster Detention Center receive medical treatment that is not

inhumane, under state law, and deliberately indifferent to known medical need, under federal

law.

67.     The Defendant County had an agreement or contract with Correct Care Solutions

whereby Defendant Correct Care would provide medication and medical treatment to the

detainees and inmates for a fee paid by the County, under its duty to provide medical for those in

the county’s jail.

68.     The Defendant County hired employees or contractors to oversee the medical care.

69.     At intake Mr. Rhodes was examined by an agent of Correct Care Solutions, the medical

contractor for the Detention Center, about his condition and prescribed medications.

70.     From the very outset of his incarceration there was a difference between what Mr.

Rhodes was taking and doing at home, versus what was provided by the jail.

71.     Mr. Rhodes believes that on November 18, 2016 he would have told the intake personnel

about the following medications.




                                                15
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 16 of 23



        Coumadin 5mg

        Albuterol PRN

        Metroprolol (JPB013)



72.     Mr. Rhodes was on several other medications at the time, but could not remember them

all.

73.     Mr. Rhodes is likely to have informed them that he was doing four lung treatments daily

with Ventolin.

74.     On November 21 or 22, 2016, Mrs. Rhodes went to the Detention Center with the box of

medications Mr. Rhodes was taking at home. She met with an agent for Correct Care and went

through the box of medications. Mrs. Rhodes believes there were many more medications than

the five on the list that follows. The agent made a list and gave the box of medications back to

Mrs. Rhodes. The following is from a list on a document received from the institution relating to

the meeting with Mrs. Rhodes:

                 Omeprazole 20 mg

                 Atorvastatin 80 mg

                 Symbicort inhaler

                 Finasteride 5mg

                 Guaifenesin 400

75.     Correct Care started providing the following:

        Coumadin 5mg

        Albuterol PRN

        Metroprolol



                                                16
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 17 of 23



       Prednisone

76.    About a week or so later, Dr. Michael Rogers, with correct care, prescribed Mr. Rhodes

the following medications as of November 28, 2016, but that does not mean they were provided:

        Coumadin

        Hydrochlorothiazide

        Norvasc

        prednisone

        solu-medrol

        albuterol sulfate

        Ventolin HFA

77.    Also, Mr. Rhodes reports that he never received four breathing treatments. Some days he

got no breathing treatments, and on a good day he got two.

78.    Rhodes and his roommate had to complain and try to get help repeatedly.

79.    On December 21, 2016, Mr. Rhodes was incapacitated in his cell and his cell mate

summoned help.

80.    Mr. Rhodes was taken to University Hospital and put in the ICU on December 21, 2016,

where he required CPR resuscitation and mechanical ventilation. He was released from the

hospital on December 31, 2016, and then went home.

81.    A short time later he went to the VA and Dr. Smith noted that Rhodes suffered a

substantial worsening of his lung functioning, reporting a reduction in lung volume of 36%.

82.    Dr. Smith noted cognitive issues and referred Mr. Rhodes for neuropsychological testing

by Debra Pierce, Ph.D., who found cognitive issues, which she attributes to atoxia.

83. Plaintiff suffered and will continue to suffer mental anguish.



                                                17
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 18 of 23



John Lee

84.    Mr. Lee, 53 years old, went into the Augusta-Richmond County jail on January 17, 2017.

85.    Mr. Lee has diabetes and anxiety attacks, that usually would occur at night unless he had

medication.

86.    For years he has not had to take insulin because of combination of drugs prescribed by

his local physician.

87.    At initial intake he listed medication, and the following list is that medication and the

related action and inaction of Correct Care agents.

           a. Lisdinopril - for heart, he received none.

           b. Metformin - diabetes, given half needed dosage

           c. Glimetiride – diabetes, given once a day

           d. Buspirone – anxiety, given none

           e. Fenofibrate – heart, triglycieride, given none, very expensive

           f. Pioglitazone – diabetes, none

           g. Lorazepam – anxiety, given none

           h. Atenolol – heart, inexpensive, received the whole time

           i. Zetea – cholesterol/heart, $400/30 days, given none

           j. Junovia – diabetes, $450 per month, given none

           k. Duspirone – anxiety, this is non-narcotic, given none.

88.    Early in his stay he was asked if he had insurance, which he does not, and he pays out of

pocket, about $2000 per month for his own medication through various real estate businesses.

89.    Mr. Lee has a JD from South Carolina, 1987.




                                                18
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 19 of 23



90.     The medical people had obtained his medication records from Costco, and this prompted

them to ask if he had insurance.

91.     In 1998 he had serious heart surgery.

92.     Every night he had anxiety attacks that went untreated, which are terrifying emotionally

to the point of being physical and he begged repeatedly for medication.

93.     Because he was not getting the full complement of medication he had taken for years, and

had not needed insulin, his blood would spike to 200 and they would shoot him with insulin,

almost daily.

94.     This use of insulin can cause long term damage.

95.     One nurse would say that the anxiety was just in his mind.

96.     For years he has not had to take insulin because of combination of drugs prescribed by

his local physician.

97.     As a result of his treatment in the Augusta-Richmond County jail, when he comes to

Augusta, he frequently has panic attacks, complicated by diarrhea, from the psychological effects

of medical mistreatment for 30 days.

Morgan Mizelle

98.     Mr. Mizelle is a 47-year-old man who was arrested on January 4, 2017 for a narcotics

charge in Richmond county GA.

99.     When being processed into the jail on January 5, 2017 his weight was recorded at 312

lbs.

100.    The last time his weight was recorded before his release was on November 2, 2017, at

this time, he weighed 211 lbs.

101.    He was released on an own recognizance bond on November 18, 2017.



                                                19
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 20 of 23



102.    He was diagnosed with stage IIB gastric cardia adenocarcinoma (esophageal/stomach

cancer) on January 5, 2018.

103.    Mr. Mizelle is six feet tall; when he entered the county jail he was over 300lbs.

104.    He self-reports that he has been heavy for his entire adult life and has been at around that

weight for several years.

105.    Prior to his arrest Mr. Mizelle remembers having thrown up 3-4 times throughout the

month of December 2016.

106.    At the time, he attributed this to having eaten unhealthfully over the holiday season and

his history of acid reflux.

107.    He did not visit a doctor regarding these few instances of vomiting.

108.    Although Mr. Mizelle had been having some digestive issues before he was arrested, his

symptoms drastically escalated once he got to the jail. After about a month of being in the jail, he

was unable to keep food down without vomiting.

109.    This is what caused his dramatic weight loss.

110.    The vomiting escalated to the point where he would do so after every single meal.

111.    The only food he could keep down was milk and boost energy drinks. Ms. Collins

reported that he would take milk and try to mix it with peanut butter to get down some sort of

protein.

112.    Sick calls and Grievances: Mr. Mizelle reported writing numerous sick calls and

grievances to the kiosk.

113.    He also mentioned that if you submit too many grievances for the same issue in a week

period (more than 2-3) officers will lock you out of the kiosk system.

114.    Mr. Mizelle reports that he got “locked out” an average of once a month.



                                                 20
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 21 of 23



115.    Mr. Mizelle also put in sick calls continuously.

116.    The jail records we received show that Mr. Mizelle filed 5 sick calls and 2 grievances

pertaining to this issue during his time at the jail.

117.    He submitted numerous sick calls pertaining to other medical issues as well.

118.    Mr. Mizelle reports not receiving any constructive or beneficial care.

119.    His only treatment was being given ibuprofen for his stomach pain (he describes as a

constant pressure) and eventually being put on a “boost drinks” diet.

120.    He was given these meal replacement drinks very inconsistently.

121.    His records from the jail show he was also prescribed an extra strength nausea reliever

and acid reflux medicine, but both were administered inconsistently and were ineffective at

treating his vomiting and subsequent weight loss.

122.    He was not taken to an outside specialist until November 1, 2017 at which point he had

already lost approximately 100lbs from lack of food.

123.    He was taken to a GI clinic. Mr. Mizelle reports that at this visit no evaluations were

done, and no tests were run.

124.    The GI clinic recommended Mr. Mizelle be scheduled for an endoscopy.

125.    The jail doctor reported they would schedule him but did not do so before he was

released.

                                                Lawsuit

126.    There is a case pending in the State Court of Richmond County, Case No. 2017

RCSC00672, Rhett Black and Daffny Leverett, Administrators, v. Correct Care Solutions, LLC,

which asserts that the decedent, Debra Leverett died as a result of prolonged medical negligence

during the period March to May 2016, while in the Augusta Richmond County jail.



                                                   21
       Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 22 of 23



127.     This Court may take judicial notice of the Third Amended Complaint filed 11/10/2018,

reflecting the poor medical documentation and the allegations of medical negligence.

128.     This court may take judicial notice of the hundreds of lawsuits filed against Correct Care

Solution across the country for medical indifference, driven by cost savings decisions without

medical basis in good faith.

                                              Count I:

129.     Correct Care Solutions is sued for custom practice and policy of indifference as outlined

above.

130.     Richmond County is sued for custom and practice of indifference.

                                              Count II:

131.     Each of the named individual and those whose names are not known are sued for

deliberate indifference to serious medical needs, as outlined above, and is incorporated herein...

                                  Count III: Medical Malpractice



132.     Correct Care Solutions, LLC is sued for medical negligence and not providing the care

consistent with the standard of care and causing injury to Plaintiff, through the acts of its agents

for shih it is liable.

133.     Dr. Rogers is sued for medical negligence, and not providing the standard of care

required under the circumstances.

134.     Other health care providers are sued for their medical negligence.

135.     The acts of these defendants involved willful misconduct, malice, wantonness, and

conscious indifference, so plaintiff specifically prays for punitive damages pursuant to O.C.G.A.

§ 51-12-5.1



                                                 22
      Case 1:18-cv-00219-JRH-BKE Document 1 Filed 12/19/18 Page 23 of 23



       W H E R E F O R E, Plaintiff prays judgment against one or more Defendants, individually

or jointly for the following:

a.     Compensatory damages as allowed by law;

b.     Special damages, as more particularly shown at trial;

d.     Damages for injuries caused by deprivation of Constitutional rights under the United

       States Constitution;

e.     Punitive damages against each Defendant individually;

f.     Reasonable attorney fees, costs and expenses of litigation under 42 U.S.C. § 1988 and for

award of fees under state law.

        Any other and further relief so ordered.

                           A JURY TRIAL IS HEREBY REQUESTED.

Respectfully submitted this the 19th day of December, 2018.

                                                           /s/ John P. Batson
                                                           John P. Batson
                                                           Ga. Bar No. 042150
                                                           Attorney for Plaintiff Rhodes


Prepared by:

John P. Batson
P. O. Box 3248
Augusta, GA 30914
Phone: 706-737-4040
FAX: 706-736-3391
Email: jpbatson@aol.com




                                                   23
